Proceeding pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (C. Beauchamp Ciparick, J.), entered February 2, 1989, brought to annul the determination of the respondent Commissioner of the New York City Police Department, dated July 8,1988, which found the petitioners guilty of violating certain departmental rules of conduct and suspended them without pay benefits or service time for 34 days, is dismissed and the determination unanimously confirmed, without costs.
The record in this case clearly supports the Commissioner’s determinations of guilt. The arguments raised on appeal by the petitioners revolve solely around the issue of evaluating the credibility of the Department’s witnesses, which is a question of fact to be resolved by the Hearing Officer. (See, Matter of Shepard v Ward, 155 AD2d 293.)
The evidence in the record substantially supports the finding that, on the day of this incident, petitioners Brown and Duncan brushed Mr. Perez with their car and an altercation *401ensued. Irrespective of who began the altercation, the result was that Mr. Perez was beaten about his head and face and later kicked and perhaps pistol-whipped by the two petitioners, neither of whom identified himself as a police officer until after the altercation. Concur—Kupferman, J. P., Ross, Kassal and Rubin, JJ.